DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 1/29/2021 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen (US Publication No.: 2015/0338140).
With respect to claim 1, Vandermeulen discloses an air handling module (Para 0008), comprising: a housing (Fig. 2 housing on 301); an exchanger contained within the housing (Para 0038); a first manifold positioned on a first side of the housing and including a first pair of ports arranged on a first end and a second pair of ports arranged on a second end (Fig. 2, ports 304 and 307); and a second manifold positioned on a second side of the housing and including a first pair of ports arranged on a first end and a second pair of ports arranged on a second end (Fig. 2, ports 305 and 306), wherein the first pair of ports of the first manifold are in fluid communication with the first pair of ports of the second manifold to transfer air through the exchanger and between the first and second manifolds, wherein the second pair of ports of the first manifold is in fluid communication with the second pair of ports of the second manifold to transfer air through the exchanger and between the first and second manifolds (Fig. 2).
Vandermeulen discloses the fluids through the manifolds can be either cold or hot fluids but does not disclose the fluids being air. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the 
With respect to claim 2, Vandermeulen teaches the air handling module of claim 1 as discussed above. Vandermeulen also teaches wherein each of the first and second pairs of ports of the first manifold and the first and second pairs of ports of the second manifold is configured to interchangeably attach a structure to the air handling module (Para 0015-0016 and 0038 it is capable of the intended use of being attached to a structure).
With respect to claim 3, Vandermeulen teaches the air handling module of claim 1 as discussed above. Vandermeulen also teaches wherein the structure includes a fan box, a duct, a weather hood, a roof curb, or an access panel (Para 0015-0016 and 0038 it is capable of being attached to a duct to be directed back to the pump).
With respect to claim 6, Vandermeulen teaches the air handling module of claim 1 as discussed above. Vandermeulen also teaches further comprising a hydronic distribution and collection system including a plurality of internal and external threaded ports (Para 0008). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the ports of Vandermeulen to be threaded since threaded ports are old and well known and for ease of manufacturing.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen (US Publication No.: 2015/0338140) in view of Morse (US Publication No.: 2006/0243132).
With respect to claims 4-5, Vandermeulen teaches the air handling module of claim 1 as discussed above. Vandermeulen does not disclose further comprising at 
Morse teaches a rotary damper in an air handling module that rotates via a cable to deliver a desired air flow (Para 0043-0048). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the manifolds of Vandermeulen with a rotary damper as taught by Morse to be able to control the about of fluid flow and heat transfer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763